IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-14-00301-CV

                        IN THE INTEREST OF K.J.R., A CHILD


                           From the County Court at Law No. 2
                                  Brazos County, Texas
                           Trial Court No. 14-000665-CV-CCL2


                                MEMORANDUM OPINION


        O.B. Robinson, Jr. attempts to appeal the trial court’s order of termination of

Robinson’s parental rights to K.J.R. By letter dated October 9, 2014, the Clerk of this

Court notified Robinson that his notice of appeal appeared untimely. See TEX. R. APP. P.

26.1(b); 28.4(a)(1). In the same letter, the Clerk warned Robinson that we would dismiss

this appeal unless, within 10 days from the date of the letter, a response was filed

showing grounds for continuing the appeal. Ten days have passed, and we have not

received a response.

        Accordingly, this appeal is dismissed.1


1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion issued and filed October 30, 2014
CV06




Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


In the Interest of K.J.R., a Child                                                                Page 2